DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on which amended claim 1. Claims 1-20 are currently pending.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious determining an expected drift of a temperature of the optical replacement component due to transferring the optical replacement component from a first system to a second system; and modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the optical replacement component after transferring the optical replacement component from the first system to the second system is reduced compared to the expected temperature drift determined. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious determining an expected change in a thermal state of the optical replacement component during transfer, and before transferring the optical replacement component to the second system, modifying a temperature of the optical replacement component to at least partially compensate the expected change in the thermal state of the optical replacement component during transfer of the optical replacement component from the first system to the second system. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Holzmann et al. (US PGPub 2016/0179018, Holzmann hereinafter) discloses a) transferring the optical replacement component from a first system to a second system (Figs. 1-3, 5, 7, 9, 10, 11, paras. [0090], [0097], [0099]-[0103], [0121]-[0140], the first plate 42a and the second plate 42b are transferred between the projection light path and temperature control devices 50a and 50b, temperature control device 50, temperature control devices 50a, 50b, 50c); and b) after transferring the optical replacement component from the first system to the second system, modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the optical replacement component is reduced (Figs. 1-3, 5, 7, 9, 10, 11, paras. [0090], [0097], [0099]-[0104], [0121]-[0140], the temperature control devices 50, or 50a, 50b, or 50a, 50b, 50c changes the temperature of plate 42a or 42b when the plate is disposed in the temperature control 
Shirata et al. (US PGPub 2009/0279059, Shirata hereinafter) discloses determining an expected drift of a temperature (paras. [0106]-[0107], the amount of temperature change of a substrate during transport can be determined in advance); and b) modifying a temperature so that an actual drift of the temperature of the component is reduced compared to the expected temperature drift determined in a) (paras. [0106]-[0107], the substrate temperature adjusting apparatus 9 adjusts the temperature of the substrate taking into account the change in temperature of the substrate during transport to reduce the temperature differential between the substrate and the first holder part 2H). However, as argued the Applicant on page 6 of the arguments filed 11/18/2020, it would not have been obvious to have modified the teachings of Holzmann with those of Shirata. Applicant’s arguments have been fully considered and are persuasive, and the rejections over Holzmann as modified by Shirata have been withdrawn.

Phillips et al. (US PGPub 2012/0120379, Phillips hereinafter) discloses removing a reticle from the optical path of an exposure apparatus and using a temperature adjuster to control the distortion of the reticle (Figs. 1-5, paras. [0028], [0031], [0032], [0047]-[0049], [0056], [0073]-[0074], [0083], [0116], [0125]-[0126], reticle 28 is removed from the optical path of the exposure apparatus to sensors 48 and temperature adjuster 58 to control the distortion from the reticle 28 via temperature control), but Phillips does not teach or suggest determining an expected drift of a temperature of the optical replacement component due to transferring the optical replacement component and does not describe determining an expected change in a thermal state of the optical replacement component during transfer of the optical replacement component.

Tadokoro et al. (US PGPub 2007/0272680) discloses determining correction values for the set temperature of regions of a heating plate from the temperature drop amounts of heating plate regions (Figs. 6-17, abstract, para. [0073]), but Tadokoro et al. does not describe or suggest determining an expected drift of a temperature of the optical replacement component due to transferring the optical replacement component and does not describe determining an expected change in a thermal state of the optical replacement component during transfer of the optical replacement component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.